Case 17-34119-KLP        Doc 35    Filed 03/13/20 Entered 03/13/20 16:23:36            Desc Main
                                   Document     Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

IN RE:

JOHN JASPER HATCHER SR.                             Chapter 13
 AKA JOHN J. HATCHER                                Case No. 17-34119-KLP

             Debtor

U.S. BANK TRUST, N.A., AS TRUSTEE                   Ref. Dkt. #33, 34
FOR LSF10 MASTER PARTICIPATION
TRUST

             Movant

v.

JOHN JASPER HATCHER SR.
 AKA JOHN J. HATCHER
         (Debtor)

GLADYS HATCHER
        (Co-Debtor)

CARL M. BATES
         (Trustee)

             Respondents

                                      NOTICE OF HEARING


         On February 26, 2020 U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation

Trust filed with the court a Notice of Default pursuant to the terms of the Consent Order entered

in this case. On March 2, 2020, James E. Kane, on behalf of Debtor, filed with the court an

Objection to the Notice of Default.
Case 17-34119-KLP      Doc 35   Filed 03/13/20 Entered 03/13/20 16:23:36          Desc Main
                                Document     Page 2 of 3



       NOTICE IS HEREBY GIVEN that a hearing to consider and act upon said matter will be

held at 701 East Broad Street, Courtroom #5100, Richmond, VA 23219 on April 15, 2020 at

09:00 AM.




Date: March 13, 2020

                                          Respectfully submitted,

                                          /s/Daniel K. Eisenhauer
                                          Daniel K. Eisenhauer, Bar #85242
                                          Heather D. McGivern, Bar #91767
                                          Orlans PC
                                          PO Box 2548
                                          Leesburg, VA 20177
                                          (703) 777-7101
                                          Attorneys for U.S. Bank Trust, N.A., as Trustee for
                                          LSF10 Master Participation Trust, by Caliber Home
                                          Loans, Inc., as its attorney in fact
                                          deisenhauer@orlans.com
                                          hmcgivern@orlans.com
Case 17-34119-KLP          Doc 35   Filed 03/13/20 Entered 03/13/20 16:23:36             Desc Main
                                    Document     Page 3 of 3



                                 CERTIFICATE OF SERVICE

       The undersigned states that on March 13, 2020, copies of the foregoing Notice of Hearing
were filed with the Clerk of the Court using the ECF system, which will send notification of such
filing to the following:

Carl M. Bates
P. O. Box 1819
Richmond, VA 23218
station01@richchap13.com
Bankruptcy Trustee

James E. Kane
Kane & Papa, PC
1313 East Cary Street
P.O. Box 508
Richmond, VA 23218-0508
jkane@kaneandpapa.com
Debtor’s Attorney

and I hereby certify that I have caused to be mailed by first class mail, postage prepaid, copies of
the foregoing Notice of Hearing to the following non-ECF participants:

John Jasper Hatcher Sr.
4910 Thornhurst Court
Henrico, VA 23223
Debtor

Gladys Hatcher
4910 Thornhurst Court
Richmond, VA 23223
Co-Debtor

                                              /s/Daniel K. Eisenhauer
                                              Daniel K. Eisenhauer, Esquire
